                                                           Case 2:20-cv-02291-DOC-KES Document 285 Filed 04/24/21 Page 1 of 5 Page ID #:7824



                                                                           1   SPERTUS, LANDES & UMHOFER, LLP
                                                                               Matthew Donald Umhofer (SBN 206607)
                                                                           2   Elizabeth A. Mitchell (SBN 251139)
                                                                               617 W. 7th Street, Suite 200
                                                                           3   Los Angeles, California 90017
                                                                               Telephone: (213) 205-6520
                                                                           4   Facsimile: (213) 205-6521
                                                                               mumhofer@spertuslaw.com
                                                                           5   emitchell@spertuslaw.com
                                                                           6
                                                                               Attorneys for Plaintiffs
                                                                           7
                                                                           8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                          10
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                 LA ALLIANCE FOR HUMAN                    CASE NO. 2:20-CV-02291-DOC-KES
                                                                          12     RIGHTS, an unincorporated
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                 association, JOSEPH BURK,
                                     LOS ANGELES. CA 90025




                                                                          13     HARRY TASHDJIAN, KARYN                   Assigned to Judge David O. Carter
                                                                                 PINSKY, CHARLES MALOW,
                                                                          14     CHARLES VAN SCOY, GEORGE
                                                                                 FREM, GARY WHITTER, and                  OPPOSITION TO DEFENDANT
                                                                          15     LEANDRO SUAREZ, individuals,             COUNTY AND DEFENDANT
                                                                                 Plaintiffs,                              CITY’S EX PARTE MOTION TO
                                                                          16                                              STAY ORDER PENDING APPEAL
                                                                                              Plaintiffs,
                                                                          17
                                                                                       v.
                                                                          18
                                                                                 CITY OF LOS ANGELES, a
                                                                          19     municipal entity; COUNTY OF LOS
                                                                                 ANGELES, a municipal entity; and
                                                                          20     DOES 1 through 200 inclusive,
                                                                                 Defendants.,
                                                                          21
                                                                          22                  Defendants.
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                      1
                                                                                PLAINTIFFS’ OPPOSITION TO DEFENDANT CITY AND COUNTY’S MOTION TO STAY
                                                           Case 2:20-cv-02291-DOC-KES Document 285 Filed 04/24/21 Page 2 of 5 Page ID #:7825



                                                                           1         The urgency requiring the City and County to act cannot be understated. As
                                                                           2   the court set forth in its preliminary injunction, the City and County are legally
                                                                           3   responsible for the acts and omissions that led to this crisis. And the harm is not
                                                                           4   disputed: as conceded by the County’s Director of Department of Public Health,
                                                                           5   people are dying simply because they are homeless. Nowhere is this more apparent
                                                                           6   than on Skid Row, the county’s epicenter of homelessness. By the time briefing is
                                                                           7   finished in Defendants’ interlocutory appeal, 385 people will have perished. There is
                                                                           8   no reason Defendants cannot appeal the order while also providing housing or shelter
                                                                           9   for individuals who desperately need it. Delaying provision of shelter helps no one.
                                                                          10         Several factors are considered when the subject of a preliminary injunction
                                                                          11   seeks a stay pending appeal: (1) whether the party seeking a stay has made a strong
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   showing of likelihood to succeed on the merits of the appeal; (2) whether the party
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   seeking a stay will be irreparably injured absent a stay; (3) whether issuance of the
                                                                          14   stay would substantially injure other parties interested in the proceeding; and (4) that
                                                                          15   the stay is in the public interest. Hilton v. Braunskill, 481 U.S. 770, 776 (1987). At a
                                                                          16   minimum, the moving party must show (1) at least a substantial case for relief on the
                                                                          17   merits of their appeal; (2) that the irreparable harm is at least probable; and (3) that
                                                                          18   the balance of harms is in favor of the party seeking a stay. Leiva-Perez v. Holder,
                                                                          19   640 F.3d 962, 965-67 (9th Cir. 2011). These factors are evaluated on a “sliding
                                                                          20   scale,” and a stronger showing of one element may compensate for a weaker showing
                                                                          21   of another factor. Id. at 964.
                                                                          22         None of the factors here favor a stay. The Court has concluded the City and
                                                                          23   County are not likely to succeed on the merits. (ECF No. 277 at 67-90.) City and
                                                                          24   County argue they will be financially injured absent a stay which will result in
                                                                          25   diversion of funds from other projects (ECF No. 284 at 2021; ECF No. 282 at 22-23);
                                                                          26   their arguments are not compelling because both the City and County have sufficient
                                                                          27   funds to do both. (ECF No. 277 at 49, noting the treasury has a balance of “10-ish
                                                                          28   billion dollars”; see also discussion infra pp. 3-4.) Persons experiencing

                                                                                                                           2
                                                                                PLAINTIFFS’ OPPOSITION TO DEFENDANT CITY AND COUNTY’S MOTION TO STAY
                                                           Case 2:20-cv-02291-DOC-KES Document 285 Filed 04/24/21 Page 3 of 5 Page ID #:7826



                                                                           1   homelessness, who are members of LA Alliance, will be substantially injured if the
                                                                           2   stay is granted. (ECF No. 277, p. 92 finding “[n]o harm could be more grave or
                                                                           3   irreparable than the loss of life.”.) Finally, the Court has already determined public
                                                                           4   interest favors implementation of the injunction. (Id. at 92-93.)
                                                                           5         In support of their motion to stay, Defendants cite largely recycled arguments
                                                                           6   to support the claim they are likely to succeed on the merits. To save the Court time
                                                                           7   and resources in re-litigating those same issues, Plaintiffs refer the Court to ECF Nos.
                                                                           8   239 (Plaintiffs Response to Request for Briefing); 265 (Plaintiffs Motion for
                                                                           9   Preliminary Injunction), and 268 (Plaintiffs Opposition to Defendant County’s
                                                                          10   Motion to Dismiss), and supporting documents included therewith, and incorporate
                                                                          11   said pleadings herein by reference.
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12         Plaintiffs note, in addition, that both City and County claim Plaintiffs lack
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   standing because they do not represent persons experiencing homelessness. Not so.
                                                                          14   (See, e.g. ECF No. 265-2, Declarations of Mary Brannon, Maria Diaz, Gregory
                                                                          15   Gibson, Javier Gonzales, Ann Jackson, Wenzial Jarrell, and Luis Zaldivar, all of
                                                                          16   whom are members of LA Alliance and are currently experiencing homelessness in
                                                                          17   and around Skid Row.) Defendants’ attempts to paint Plaintiffs as uncaring or greedy
                                                                          18   business owners fail by a quick review of the facts: Plaintiffs/LA Alliance members
                                                                          19   are current and formerly unhoused individuals, residents, community members,
                                                                          20   businesses, non-profits, and service providers all coming together to fight against
                                                                          21   what has become the accepted standard of death and despair in Los Angeles. (See
                                                                          22   ECF No. 265-2.)
                                                                          23         Defendant County’s submission of the declarations of Todroff and McGloin
                                                                          24   demonstrate the exact type of wrong-headed thinking that has led to the crisis on our
                                                                          25   streets. Ms. Todroff claims “[I]t is . . . not possible to construct new interim housing
                                                                          26   sites within 90 days.” But at the Court’s first hearing March 19, the parties were
                                                                          27   informed of 20,000 units that were immediately available for less than $20,000 per
                                                                          28   bed. (Hr’g Tr. at 39-51, Mar. 19, 2020, ECF No. 39.) Santa Ana raised a shelter in

                                                                                                                          3
                                                                                PLAINTIFFS’ OPPOSITION TO DEFENDANT CITY AND COUNTY’S MOTION TO STAY
                                                           Case 2:20-cv-02291-DOC-KES Document 285 Filed 04/24/21 Page 4 of 5 Page ID #:7827



                                                                           1   just 28 days. (Id. at 36.) Pop-up tents, modular units, and collaborative housing all
                                                                           2   provide options that can provide relief to thousands of people in a matter of days-to-
                                                                           3   weeks at significantly lower costs than hotels. Yet instead, Ms. Todroff claims the
                                                                           4   “only potentially viable approach . . . is to use hotels and motels” which would cost
                                                                           5   significant resources and in turn cause the county to close interim housing sites
                                                                           6   supporting 5,331 beds (Declaration of Cheri Todroff ¶¶ 8-9, ECF No. 282-1) or lay
                                                                           7   off 500 county employees (Declaration of Matt McGloin ¶ 5, ECF No. 282-3).
                                                                           8   Because dozens of options are available within 90-180 days for relatively low cost,
                                                                           9   and because funds are available (particularly within Measure H which year-after-year
                                                                          10   has millions of dollars in unspent funds remaining in its coffers), these declarations
                                                                          11   should be given no credence. Of particular concern is Mr. McGloin’s admission
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   regarding the dearth of sub-acute mental health and substance abuse treatment beds,
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   which has been well-documented by the County, that the County has “no immediate
                                                                          14   solution.” (Id. at ¶ 8.) The lack of solution itself evidences the need for immediate
                                                                          15   implementation of the equitable orders contained in the injunction.
                                                                          16         Defendant City’s submission of the Declaration of Richard Llewellyn
                                                                          17   regarding the $1 billion in funds that have not yet been obtained by the City (ECF
                                                                          18   No. 284-1) contradicts previous statements made by the City Controller (ECF No.
                                                                          19   277 at 49) particularly considering the City’s increased efforts to recoup FEMA-
                                                                          20   reimbursable expenses. (Id. at 48.) If the City does not have sufficient funds in the
                                                                          21   operating account to advance the funds required, Plaintiffs may borrow money
                                                                          22   against anticipated tax revenue and federal grant receipts. (Declaration of Richard
                                                                          23   Llewellyn, ECF No. 284-1, ¶¶ 12, 17.) To the extent the Court wishes to provide the
                                                                          24   City more time to obtain the funds, Plaintiffs defer to the Court.
                                                                          25         While many of the Court’s legal bases supporting the order for preliminary
                                                                          26   injunction are novel, the dire situation facing the unhoused population far outweighs
                                                                          27   the concerns regarding new legal theories and satisfies the Ninth Circuit’s “sliding
                                                                          28   scale” approach. Leiva-Perez, 640 F.3d at 964. Defendants are capable of, and

                                                                                                                          4
                                                                                PLAINTIFFS’ OPPOSITION TO DEFENDANT CITY AND COUNTY’S MOTION TO STAY
                                                           Case 2:20-cv-02291-DOC-KES Document 285 Filed 04/24/21 Page 5 of 5 Page ID #:7828



                                                                           1   should be required to, comply with the provisions of the injunction while
                                                                           2   simultaneously prosecuting their interlocutory appeal.
                                                                           3
                                                                           4
                                                                           5   Dated: April 24, 2021           Respectfully submitted,
                                                                           6
                                                                           7
                                                                           8                                   /s/ Elizabeth A. Mitchell
                                                                                                               SPERTUS, LANDES & UMHOFER, LLP
                                                                           9                                   Matthew Donald Umhofer (SBN 206607)
                                                                                                               Elizabeth A. Mitchell (SBN 251139)
                                                                          10
                                                                                                               Attorneys for Plaintiffs
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                          14
                                                                          15
                                                                          16
                                                                          17
                                                                          18
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                         5
                                                                                PLAINTIFFS’ OPPOSITION TO DEFENDANT CITY AND COUNTY’S MOTION TO STAY
